DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 1-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 35 USC 371 National Stage filing of international application No. PCT/JP2019/006800 filed on 22 Feb. 2019, which claims benefit under 35 USC 119(a)-(d) to foreign application No. JP 2018-048562 filed on 15 Mar. 2018.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 13 Apr. 2021 and 25 Nov. 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Objections
Claims 2, 4, and 11 are objected to because of the following informalities:  “[Chemical 1]” should be removed from claim 2.  “[Chemical 2]” should be removed from claim 4.  “[Chemical 3]”, “[Chemical 4]”, and “[Chemical 5]” should be removed from claim 11.  Represents and represent for the variable definitions in claims 2-4, and 11 should be ---is--- or ---are---.
Appropriate correction is required.
Claims 6-9, and 14-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent cannot depend from any other multiple dependent claims  See 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "cancer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visser et al. (Int. J. Appl. Rad. Isotop.; published 1979; see IDS filed on 25 Nov. 2020).

	Regarding claims 1-2, Visser et al. disclose 3-[211At]astatotyrosine and 3-[211At]astato-5-iodotyrosine (see pg. 63).  Tyrosine has well known affinity for the amino acid transporter.  These compounds read on compounds of formula (I) 
    PNG
    media_image1.png
    160
    317
    media_image1.png
    Greyscale
 wherein L=bond; M=H (tyrosine) or I (5-iodotyrosine); and R1=R2=R3=H.
	Regarding claims 11 and 13, Visser et al. disclose that tyrosine and 3-iodotyrosine were converted into the corresponding chloromercury compounds by reaction with HgSO4 and subsequently with NaCl in 0.4 N H2SO4.  After addition of 211At followed by 0.125 eq of KI3 the mixture was stirred for 5 min.  The Hg2+ ions were precipitated as HgI2 by addition of 1.75 eq. of KI and the precipitate was removed by filtration over glass wool.  These compounds were purified by chromatography over DEAE-sephadex (see pg. 63).  This reads on a method comprising: step A) adding a mercury compound to a compound of formula (Ia) wherein L=bond; R1=R2=R3=H to obtain a precursor of formula (Ib-1); step B) adding 211At and a halide constituted by a halogen element other than astatine to the precursor compound represented by formula (Ib-1) obtained in step A wherein the halide in step B is a triiodide; and step C) for purifying a product obtained in step B to obtain a compound of formula (I).

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bloomer et al. (Radiochimica Acta; published 1989; see IDS filed on 25 Nov. 2020).

	Regarding claims 1-5, Bloomer et al. disclose L-3-astato-alpha-methyltyrosine (211At-AMT) (see pg. 150).  This compound reads on a compound of instant formula (I) wherein 1=Me (C1 alkyl); and R2=R3=H.  In addition, this reads on a compound of instant of instant formula 
    PNG
    media_image2.png
    122
    286
    media_image2.png
    Greyscale
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

Claims 1-5, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visser et al. (Int. J. Appl. Rad. Isotop.; published 1979; see IDS filed on 25 Nov. 2020), in view of Bloomer et al. (Radiochimica Acta; published 1989; see IDS filed on 25 Nov. 2020) and Cyr et al. (WO 2011/147762 A2; published 1 Dec. 2011; see attached 892).

	Visser et al. teach as discussed above.  Visser et al. teach the preparation and stability of astatotyrosine and astato-iodotyrosine (see title).  Visser et al. teach that under acidic conditions both astatotyrosine and astato-iodotyrosine are stable (see pg. 64).  Visser et al. teach that a single experiment was performed with ethanol as additive.  This additive had a stabilizing effect on astatotyrosine.  In contrast, 211At-4-astatophenylalanine and 211At-3-astato-4-methoxyphenylalanine appeared to be stable both under acidic and alkaline conditions (see pg. 65).  
	Visser et al. do not disclose L-3-[211At]astato-alpha-methyltyrosine.  Visser et al. do not disclose a kit comprising a compound having a structure in which 211At is introduced as a substituent into an amino acid derivative having affinity with an amino acid transporter LAT1, and ascorbic acid or ascorbic acid salt.  Visser et al. do not teach a production method further comprising the step of adding ascorbic acid or ascorbic acid salt after the purification step c).
	Bloomer et al. teach as discussed above.  
	Cyr et al. teach stabilized radiopharmaceutical composition (see title).  Cyr et al. teach that stability is also critical to the success of a target molecular radiopharmaceutical (see pg. 1).  211At) and because the radiotherapeutic patient dose typically has higher activity and higher specific activity (see pg. 2).  Cyr et al. teach kits (see pg. 4).  Cyr et al. teach that the addition of ascorbate to formulations of more complex radiopharmaceuticals possessing chemical bonds susceptible to radiolytic cleavage can significantly increase the product’s shelf life and give less degradation prior to injection into a patient (see pg. 5).  Cyr et al. teach that ascorbate is particularly useful for stabilizing radiohalide products like [131I]L19-SIP (see pg. 6).  Cyr et al. teach the step of adding ascorbate to the solution of purified radiolabeled compound (see pgs. 8-9).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Visser et al. by substituting the H- bonded to the methylene carbon adjacent to the amino and carboxyl groups with Me- as taught by Bloomer et al. because it would have been expected to advantageously enable increasing chemical stability and preventing dehalogenation.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Visser et al. by further adding ascorbic acid after the purification step as taught by Cyr et al. because it would advantageously enable increased product shelf life and give less degradation prior to injection into patient.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Visser et al. by further forming a kit comprising tyrosine or AMT and ascorbate stabilizer as taught by Cyr et al. because it would advantageously enable facile assembly, storage and distribution.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618